      Case 1:15-cv-05345-AJN-KHP Document 914 Filed 01/07/19 Page 1 of 1



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ____________________________________
                                        )
   CITY OF ALMATY, KAZAKHSTAN,          )
   and BTA BANK                         )
                                        )
               Plaintiffs,              )
                                        )
               v.                       )              No. 15-cv-05345 (AJN) (KHP)
                                        )
   MUKHTAR ABLYAZOV, ILYAS              )
   KHRAPUNOV, VIKTOR KHRAPUNOV )
   and TRIADOU SPV S.A.,                )
                                        )
               Defendants.              )
                                        )

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law and

Declaration of Matthew L. Schwartz, Crossclaim-Plaintiffs City of Almaty and BTA Bank, by

and through their attorneys Boies Schiller Flexner LLP, will move this Court before the

Honorable Katharine H. Parker, at the U.S. District Courthouse for the Southern District of New

York, 500 Pearl Street, New York, New York 10007, at such date and time the Court sets, for an

order pursuant to Federal Rules of Civil Procedure 15 and 16 granting leave to amend the

operative pleading in this action, the Second Amended Crossclaims [ECF No. 433], and granting

the City of Almaty and BTA Bank other relief as the Court deems just and proper.

   Dated:    January 7, 2019
             New York, New York                        Respectfully submitted,

                                                       /s/ Matthew L. Schwartz
                                                       Matthew L. Schwartz

                                                       BOIES SCHILLER FLEXNER LLP
                                                       575 Lexington Avenue
                                                       New York, New York 10022
                                                       Telephone: (212) 446-2300
                                                       Facsimile: (212) 446-2350
                                                       E-mail: mlschwartz@bsfllp.com
